Opinion of the Court
Ferguson, Judge:
Pursuant to his pleas of guilty, the accused was convicted of three specifications of robbery, in violation of Uniform Code of Military Justice, Article 122, 10 USC § 922, and sentenced to bad-conduct discharge, forfeiture of all pay and allowances, confinement at hard labor for two years, and reduction. Intermediate appellate authorities affirmed, and we granted accused’s petition upon the contention that two of the robbery specifications were multiplicious as, though they involved different victims, the offenses occurred at the same time and place.
Our decision in United States v Parker, 17 USCMA 545, 38 CMR 343, this day decided, is dispositive of this issue. As we therein pointed out, it is well settled that robberies of different victims at the same time and place are separately punishable offenses.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.